Bell, J.,
dissenting. I realize that to dissent, in the light of the decisions of the United States Supreme Court cited in the majority opinion, is to attempt to make one small voice heard in the wilderness. Obviously, Mr. Justice Douglas, in the case of United States v. White Bear Brewing Co., Inc., cited in the majority opinion, recognized what appears to be a successful effort on the part of the United States to lift itself by its own bootstraps. To this practice, where by judicial determination the statutes of the United States are interpreted in such a way as to encroach upon and interfere with prior-acquired rights of a state, I am constrained to dissent.
Weygandt, C. J., concurs in the foregoing dissenting opinion.